DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the other end” in line 10.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “an other end”.
Claim 10 recites “the diffused refrigerant” in line 2. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a diffused refrigerant”. 
Claim 14 recites “some” in line 1 which is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites “the other end” in line 3. There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “an other end”.
Claim 2-9, 11-13, 15 depend off of indefinite claims, therefore, rendering these claims indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telakowski et al. US 20100287958.
Regarding claim 1, Telakowski discloses: 
A compressor (Fig 2: 12) comprising: 
a first impeller (24) suctioning a refrigerant (14) in an axial direction (axial in the direction of the axis of 28) and compressing the refrigerant in a direction forming an acute angle with the axial direction (14 forms an angle with the axial direction); 
a second impeller (26) suctioning the refrigerant, compressed by the first impeller (14 comes from 24), in the axial direction and compressing the refrigerant in a centrifugal direction (14 goes out in a centrifugal direction of the axis of 28); 
a motor (36) rotating the first impeller and the second impeller (36 on 28 that rotates 24 and 26); and 
a rotating shaft (28) coupled with the first impeller (28 coupled with 24), the second impeller (28 coupled with 26), and the motor (28 coupled with 36),
wherein: the first impeller is coupled to one end in the axial direction of the rotating shaft (24 on the left side of the 28), and 
the second impeller is coupled to the other end in the axial direction of the rotating shaft (26 on the right side of the 28); and 
the first impeller and the second impeller suction the refrigerant in a same direction (24 and 26 suction in the same axial direction of 14).
Regarding claim 3, Telakowski discloses:
wherein the motor is disposed between the first impeller and the second impeller (Fig 2: 36 is between 24 and 26).
Regarding claim 4, Telakowski discloses:
a diffuser (Fig 2: the diffuser of impeller 24; as seen in the clip) diffusing the refrigerant compressed by the first impeller, wherein: an inlet of the diffuser is disposed closer to the first impeller in a radial direction of the rotating shaft than an outlet of the diffuser (Diffuser inlet is close to 24) and 23Docket No. PBC-0923 the outlet of the diffuser is disposed closer to the second impeller in the axial direction than the inlet of the diffuser (Diffuser outlet is close to 26).

    PNG
    media_image1.png
    38
    463
    media_image1.png
    Greyscale

Regarding claim 5, Telakowski discloses:
wherein: a direction of the inlet of the diffuser is between a first axial direction, in which the refrigerant is suctioned, and the radial direction of the rotating shaft (Fig 2: Direction of the inlet of the diffuser as seen in the clip in the rejection of claim 4); and a direction of the outlet of the diffuser is parallel to the first axial direction (Outlet of diffuser is parallel to axis of 28).
Regarding claim 6, Telakowski discloses:
wherein the diffuser is defined as a cavity (Fig 2: Cavity downstream of 24) formed in casings (48) which accommodate the first impeller, the second impeller, the motor, and the rotating shaft (48 holds 24, 26, 28 and 36).
Regarding claim 7, Telakowski discloses:
wherein the diffuser has an annular shape surrounding the rotating shaft (Fig 2: Diffuser as seen in the clip in the rejection of claim 4 has an annular shape and surrounds 28).
Regarding claim 10, Telakowski discloses:
a diffusing passage (Fig 2: 58) connected to the outlet of the diffuser and guiding the diffused refrigerant to the second impeller (58 directs 14 to 26), wherein the diffusing passage is disposed to overlap the motor in the radial direction (58 overlaps motor in radial direction).
Regarding claim 11, Telakowski discloses:
wherein the motor is disposed closer to the rotating shaft than the diffusing passage (Fig 2: Motor 36 is on shaft 28).
Regarding claim 12, Telakowski discloses:
wherein the diffusing passage is defined as a cavity (Fig 2: Cavity of 58) formed in casings (48) which accommodate the first impeller, the second impeller, the motor, and the rotating shaft (48 holds 24, 26, 28 and 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Telakowski et al. US 20100287958 in view of Snell et al. US20190074749.
Regarding claim 8, Telakowski discloses all of the above limitations. However. Telakowski is silent as to:
a thrust bearing supporting the rotating shaft in the axial direction, 
wherein the thrust bearing is disposed to overlap the diffuser in the radial direction.
From the same field of endeavor, Snell teaches: 
a thrust bearing (Fig 3: 216) supporting the rotating shaft (208) in the axial direction (216 on 208).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified thrust bearing and magnetic bearing structure between the motor and impeller as taught by Snell to support the shaft in the axial and radial directions (Par 6). 
The combination would result in: wherein the thrust bearing is disposed to overlap the diffuser in the radial direction.
Regarding claim 9, Telakowski discloses all of the above limitations. However. Telakowski is silent as to:
wherein the thrust bearing is disposed closer to the rotating shaft than the diffuser.
From the same field of endeavor, Snell teaches: 
wherein the thrust bearing (Fig 3: 216) is disposed closer to the rotating shaft than the diffuser (216 is closer to 208 than 234).
The combination is made in claim 8. 
Regarding claim 13, Telakowski discloses all of the above limitations. However. Telakowski is silent as to:
a plurality of magnetic bearings supporting the rotating shaft in a radial direction intersecting the axial direction of the rotating shaft.
From the same field of endeavor, Snell teaches: 
a plurality of magnetic bearings (Fig 3; Par 26: 218) supporting the rotating shaft in a radial direction intersecting the axial direction of the rotating shaft (218 supports 208 in an axial direction (par 6)).
The combination is made in claim 8. 
Regarding claim 14, Telakowski discloses all of the above limitations. However. Telakowski is silent as to:
wherein at least some of the magnetic bearings are disposed to overlap the diffuser in the radial direction.
From the same field of endeavor, Snell teaches: 
a plurality of magnetic bearings (Fig 3; Par 26: 218) the rotating shaft (218 on 208)
The combination is made in claim 8. 
The combination would result in: wherein at least some of the magnetic bearings are disposed to overlap the diffuser in the radial direction.
Regarding claim 16, Telakowski discloses: 
A compressor (Fig 2: 12) comprising: 
a first impeller (24) suctioning a refrigerant (14) in an axial direction (axial in the direction of the axis of 28) and compressing the refrigerant in a direction forming an acute angle with the axial direction (14 forms an angle with the axial direction); 
a second impeller (26) suctioning the refrigerant, compressed by the first impeller (14 comes from 24), in the axial direction and compressing the refrigerant in a centrifugal direction (14 goes out in a centrifugal direction of the axis of 28); 
a motor (36) rotating the first impeller and the second impeller (36 on 28 that rotates 24 and 26); 
a rotating shaft (28) coupled with the first impeller (28 coupled with 24), the second impeller (28 coupled with 26), and the motor (28 coupled with 36),
a diffuser diffusing the refrigerant compressed by the first impeller (Fig 2: the inlet diffuser of impeller 24; as seen in the clip).

    PNG
    media_image1.png
    38
    463
    media_image1.png
    Greyscale

However, Telakowski is silent as to:
a thrust bearing supporting the rotating shaft in the axial direction; and 
wherein the thrust bearing is disposed in a receiving space between the diffuser and the rotating shaft.
From the same field of endeavor, Snell teaches: 
a thrust bearing (Fig 3: 216) supporting the rotating shaft (208) in the axial direction (216 on 208); and 
wherein the thrust bearing is disposed in a receiving space between the diffuser and the rotating shaft (216 is between 208 and 234).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified thrust bearing and magnetic bearing structure between the motor and impeller as taught by Snell to support the shaft in the axial and radial directions (Par 6). 
25Docket No. PBC-0923Regarding claim 17, Telakowski discloses:
wherein: an inlet of the diffuser (Fig 2: the inlet diffuser of impeller 24; as seen in the clip in the rejection of claim 16) is disposed closer to the first impeller in a radial direction of the rotating shaft than an outlet of the diffuser (Diffuser inlet is close to 24) and 23Docket No. PBC-0923 the outlet of the diffuser (Fig 2: the outlet diffuser of impeller 24; as seen in the clip in the rejection of claim 16) is disposed closer to the second impeller in the axial direction than the inlet of the diffuser (Diffuser outlet is close to 26).

    PNG
    media_image1.png
    38
    463
    media_image1.png
    Greyscale

Regarding claim 18, Telakowski discloses:
wherein: the first impeller is coupled to one end in the axial direction of the rotating shaft (24 on the left side of the 28), and 
the second impeller is coupled to the other end in the axial direction of the rotating shaft (26 on the right side of the 28); and 
the first impeller and the second impeller suction the refrigerant in a same direction (24 and 26 suction in the same axial direction of 14).
Regarding claim 20, Telakowski discloses: 
wherein: a direction of the inlet of the diffuser is between a first axial direction, in which the refrigerant is suctioned, and the radial direction of the rotating shaft (Fig 2: Direction of the inlet of the diffuser as seen in the clip in the rejection of claim 16); and a direction of the outlet of the diffuser is parallel to the first axial direction (Outlet of diffuser is parallel to axis of 28).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Telakowski et al. US 20100287958 and Snell et al. US20190074749 as applied to claim 13 above, and further in view of Sun et al. US 20150107289.
Regarding claim 15, Telakowski and Snell disclose all of the above limitations. However, they are silent as to: 
wherein among the magnetic bearings, a magnetic bearing, disposed adjacent to the thrust bearing, is disposed closer to the motor in the axial direction than the thrust bearing.
From the same field of endeavor, Sun teaches:
thrust bearing (Fig 2; Par 19: Left and middle 46 bearing are axial supporting bearings as seen by the structure),
magnetic bearing (Right 46 are radial supporting bearings),
motor (38)
wherein among the magnetic bearings , a magnetic bearing, disposed adjacent to the thrust bearing, is disposed closer to the motor in the axial direction than the thrust bearing (Thrust bearing (left and middle 46 bearings) are further from the motor 38 than the magnetic bearing (right 46 bearings)) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bearings arrangement by Snell to have the thrust bearing closer to the impeller than the radial bearings as taught by Sun to levitate the shaft and control the shaft characteristics during operation (Par 19).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Telakowski et al. US 20100287958 in view of Larjola US 6450780.
Regarding claim 2, Telakowski discloses:
the second impeller comprises a centrifugal impeller (Impeller 26 that flows in a centrifugal direction).
However, Telakowski is silent as to: 
wherein the first impeller comprises a mixed flow impeller.
From the same field of endeavor, Larjola teaches: 
wherein the first impeller comprises a mixed flow impeller (Fig 1; Col 2, line 35-40: First compressor impeller is a mix flow impeller).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first impeller to be a mix flow impeller as taught by Larjola to improve the power transfer ratio (Col 2, line 35-40).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Telakowski et al. US 20100287958 and Snell et al. US20190074749 as applied to claim 16 above, and further in view of Larjola US 6450780.
Regarding claim 19, Telakowski discloses:
the second impeller comprises a centrifugal impeller (Impeller 26 that flows in a centrifugal direction).
However, Telakowski is silent as to: 
wherein the first impeller comprises a mixed flow impeller.
From the same field of endeavor, Larjola teaches: 
wherein the first impeller comprises a mixed flow impeller (Fig 1; Col 2, line 35-40: First compressor impeller is a mix flow impeller).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first impeller to be a mix flow impeller as taught by Larjola to improve the power transfer ratio (Col 2, line 35-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conry US 5857348 and Sishtla et al. US 20220065256 discloses a similar two compressor and bearing structure as present application. Gilarranz et al. US 20140227079, Sakawaki et al. US 20140363321, Hasegawa et al. US 20170146271 discloses a similar bearing structure that can be uses to read onto the instant application. AHN et al. US 20180328634, Schaefer et al. US 20210108838 and Kenyon et al. US 20200182250 discloses a similar impeller structure as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745